DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on January 7, 2021 has been acknowledged.  Claims 9-17 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 9-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,383,502.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claim 1 and instant claim 9 are minor and obvious from each other.  Patented claim 1 pertains to a species of the instant claim 9 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  For example, instant claim 9 pertains to a spray mop having an elongated handle, mop head, receiver for inverted container of solution, spray nozzle and an adapter to replace a spray head or cap on a container solution.  Patented claim 1 also pertains to a spray mop having an elongated handle, mop head, receiver for inverted container of solution, spray nozzle and an adapter to replace a spray head or cap on a container solution, said adapter including a valve and other characteristics.  That is the only difference.  Therefore, the instant claim 9 is a broader version of the patented claim 1.  Furthermore, in the instant claim 9, the claimed limitations can be found in the patented claim 1.  Any infringement over the patented claim 1 would also infringe over the instant claim 9.  Hence the instant claim 9 does not differ from the scope of the patented claim 1.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al (US 9,788,702), hereinafter Zhu.
Regarding claim 9, Zhu teaches a spray mop (Fig 1) adapted to use standard containers of solution, comprising: an elongated handle (3 & 4, Fig 1-4) having a proximal end (near 2) and a distal end (near 1); a mop head (1) at said distal end of said handle; a receiver (7, comprised of 72 & 73) affixed to a lower portion of said handle above said mop head (as shown in Fig 1), said receiver having a shape and configuration adapted to hold an inverted (Col 6, Ln 42-47) container of solution (6); a spray nozzle (571; Col 6, Ln 48-55; also in Fig 3-4, the outlet of 571 shows reduced diameter which is designed to increase liquid pressure at the outlet and perform as a nozzle; therefore considered as equivalent to nozzle) mounted at a lower portion of said receiver, said spray nozzle being adapted to disperse solution proximate to said mop head (Col 6, Ln 48-55); and an adapter (751 & 752) having a shape and configuration that allows said adapter to replace a cap on a container of solution (Col 6, Ln 38-47; therefore since the bottle can be removed, a storage cap for said bottle is highly possible).  
Zhu further teaches in claim 17 wherein said adapter comprises a valve (752), and a valve activating mechanism that, upon activation, causing the valve to open whereby the solution will be dispensed from said standard container (Col 6, Ln 32-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 10, Zhu further teaches wherein said adapter has a thread pattern (best shown in Fig 4) designed to mate with a standard container of solution, whereby said adapter can be screwed onto said container upon removal of other cap thereon.
Although Zhu does not specifically disclose that said adapter has a thread pattern designed to mate with a standard container of solution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a thread pattern for said adapter, since it was known in the art that using threaded connections is old and well known and widely practiced.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Hofte et al (US 7,172,099), hereinafter Hofte.
Regarding claims 11-12, Zhu teaches substantially all features of the claimed invention except for wherein said adapter includes a seal to prevent leakage when said adapter is screwed onto said standard container of solution and wherein said seal is comprised of an O-ring.
	Attention is directed to Hofte that teaches in claim 11 wherein said adapter includes a seal (70 & 60, Fig 3) to prevent leakage when said adapter is screwed onto said standard container of solution; and in claim 12 wherein said seal is comprised of an O-ring (60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a seal such as an o-ring in the adapter in order to create additional leak protection surrounding the solution container, in view of Hofte's teaching.  Since both references are from the same art and both concerned with using inverted solution containers mounted on a floor cleaning implement, these items could be used in combination and still achieve the predictable result of creating an effective floor cleaning implement.   
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Zhu, as applied in claim 11.
Regarding claim 13, the modified device of Zhu teaches substantially all features of the claimed invention except for wherein said seal is comprised of a resilient washer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use a resilient washer for said seal, since it was known in the art that using resilient washers as sealing elements is old and well known and widely practiced.
Claims 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Ganeson et al (US 2012/0093563), hereinafter Ganeson.
Regarding claims 14, 16, Zhu teaches substantially all features of the claimed invention except for a spring-loaded retainer located within said receiver configured to retain said standard container of solution, wherein said spring-loaded retainer has a strength to retain said standard container in said receiver even if said mop is inverted or bumped while in use.  
Attentions is directed to Ganeson that teaches in claim 14 a spring-loaded retainer (102, 104 & 106 Fig 9) located within said receiver (16), said spring-loaded retainer being configured to retain said standard container of solution (¶ [45]); and in claim 16 wherein said spring-loaded retainer has a strength to retain said standard container in said receiver even if said mop is inverted or bumped while in use (¶ [45]; therefore inherent feature since the goal of the retainer is to prevent a container from falling off and causing accidental leaks).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring-loaded retainer in the receiver to securely retain said container in said receiver at all times in order to create additional leak protection surrounding the solution container, in view of Ganeson's teaching.  Since both references are from the same art and both concerned with using inverted solution containers mounted on a floor cleaning implement, these items could be used in combination and still achieve the predictable result of creating an effective floor cleaning implement.   

Response to Arguments
Applicant's arguments filed on January 7, 2021 have been fully considered but they are not persuasive.  Applicant asserts that Hofte does not teach the amended limitations as recited in the amended claims.  See remarks section.  Nevertheless, applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection as discussed supra.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754